Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                       No. 04-09-00403-CV

                                THE CITY OF SAN ANTONIO,
                                   Appellant/Cross-Appellee

                                               v.
                          Development, Inc., (Appellee/Cross-Appellant
                            KOPPLOW DEVELOPMENT, INC.,
                                  Appellee/Cross-Appellant

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2004-CI-08167
                        Honorable John D. Gabriel, Jr., Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the judgment of the trial court awarding
Kopplow Development, Inc. remainder damages in the amount of $690,000 is REVERSED, and
the case is REMANDED to the trial court for a new trial on the issue of remainder damages related
to the inverse condemnation claim. Costs of the appeal are taxed against appellant/cross-appellee
the City of San Antonio.

       SIGNED February 5, 2014.


                                                  _____________________________
                                                  Rebeca C. Martinez, Justice